Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are allowed.

Melcher (US 6,400,163) is believed to be the closest related prior art.  The reference teaches a circuit for monitoring an electronic switch controlling a load.  The circuit senses a current through a power transistor and the current is compared to predefined current time curves.  A control circuit drives the power transistor based on an external signal received from a signal generation unit and the also based on the current compared to the curve.  However, the reference does not teach selecting a characteristic curve representing a current versus time characteristic dependent on a external circuit connected to a first configuration pin; generating a drive signal for the MOS-transistor dependent on the selected characteristic curve and the current sense signal; receiving a diagnosis request signal at a diagnosis pin of the integrated circuit; providing a diagnosis current at a current output pin of the integrated circuit, wherein the diagnosis current is set, dependent on a pulse pattern of the diagnosis request signal, such that it represents one of the following: the load current and the selected characteristic curve.  

	Eckart (US 4,245,318), Masaka (US 4,939,347), Feldtkeller (US 6,054,845), Lurk (US 20090261766) and Hummel (US 2011/0141643) all teach circuits to limit current through a power transistor.  The references teach a current chrematistic being stored in a memory and accessed to control the driving of the power transistor.  Some of the references teach that the circuit can access multiple characteristic curves depending on a condition of the circuit. However, none of the references teach selecting a characteristic curve representing a current versus time characteristic dependent on a external circuit connected to a first configuration pin; generating a drive signal for the MOS-transistor dependent on the selected characteristic curve and the current sense signal; receiving a diagnosis request signal at a diagnosis pin of the integrated circuit; providing a diagnosis current at a current output pin of the integrated circuit, wherein the diagnosis current is set, dependent on a pulse pattern of the diagnosis request signal, such that it represents one of the following: the load current and the selected characteristic curve.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest an integrated circuit comprising all the features as recited in the claims and in combination with a control circuit configured to: select a characteristic curve representing a current versus time characteristic dependent on an external circuit connected to the first configuration pin; generate a drive signal for the power transistor dependent on the selected characteristic curve and the current sense signal; and control, dependent on a pulse pattern of the diagnosis request signal, the current output circuit to set a value of the diagnosis current such that it represents one of the following: the load current and the selected characteristic curve.

Claims 2-9 are allowable as they depend from claim 1, which is also allowable.

Claim 10 is allowable because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with selecting a characteristic curve representing a current versus time characteristic dependent on a external circuit connected to a first configuration pin; generating a drive signal for the MOS-transistor dependent on the selected characteristic curve and the current sense signal; receiving a diagnosis request signal at a diagnosis pin of the integrated circuit; providing a diagnosis current at a current output pin of the integrated circuit, wherein the diagnosis current is set, dependent on a pulse pattern of the diagnosis request signal, such that it represents one of the following: the load current and the selected characteristic curve.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839